DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-11, 13, 14, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Patent Application Publication 2011/0058362). Sun et al. discloses a mount for removable attachment to a firearm rail, the mount comprising: a base removably mountable on a firearm rail, the base joined with an accessory mounting rail configured to extend along a portion of the firearm, the base defining a recess bounded by a first sidewall, a second opposing sidewall and a bottom wall; a lock block (24) slidably disposed in the recess of the base, a spring (27, 29) disposed between the bottom wall and the lock block, the spring configured to bias the lock block away from the bottom wall and the firearm rail when the lock block is in an open mode, the lock block defining a bore (see Figs. 4 and 5); a thumb lever (20) joined with a threaded shaft (26), the thumb lever extending along a portion of the base; and a threaded element (25) that threadably engages the threaded shaft, the threaded element being selectively, rotatably constrained in the lock block, the threaded shaft extending in the bore of the lock block, with the threaded element located between the bore and the threaded shaft so that the threaded shaft does not directly engage the lock block, wherein the lock block is operable in a closed mode, in which the lock block engages the firearm rail to secure the base to the firearm rail and secure the accessory mounting rail in a fixed position relative to the firearm, and in an open mode, in which the lock block moves relative to the firearm rail so that the base and lock block can be removed from the firearm rail, wherein rotation of the thumb lever rotates the threaded shaft relative to the threaded element so that the lock block is urged away from the bottom wall via the spring in the open mode. Sun et al. discloses the claimed invention except for the thumb lever along a portion of the base and the threaded shaft being on the lock block instead of the other way around. It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate those components on the other, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

7. The mount of claim 1 comprising: an L-shaped leg extending upward from the base, the leg configured to extend over a portion of the firearm, wherein the accessory mounting rail is joined with an upper portion of the leg so that the accessory rail extends along a longitudinal axis of the firearm. (Fig. 4)

8. The mount of claim 7, wherein the base defines a first slot, wherein the lock block defines a second slot, wherein the first slot and the second slot are configured to clamp against the firearm rail when the lock block is in the closed mode. (Fig. 4)

9. The mount of claim 1, wherein the lock block includes a first block guide and a second block guide disposed at opposing ends of the lock block, wherein the first block guide registers with a corresponding first base guide, wherein the second block guide registers with a corresponding second base guide, wherein the first and second block guides registered with the first and second base guides align the lock block in the recess so that the lock block can slide within the recess in an aligned manner therewith. (Fig. 4 and 5)

10. The mount of claim 1, wherein the spring includes a first coil spring (27) and a second coil spring (29) disposed symmetrically about a longitudinal axis of the threaded shaft, wherein the first coil spring is disposed in a first spring hole, wherein the second coil spring is disposed in a second spring hole. (Fig. 5)

11. (See remarks above with regards to claim 1) A mount for removable attachment to a firearm rail, the mount comprising: a base removably mountable on a firearm rail disposed on a lateral side of the firearm, the base joined with a leg configured to project upward along the lateral side of the firearm so that an accessory mounting rail joined with the leg is configured to extend over an upper portion of the firearm, the base defining a recess; a lock block movably disposed in the recess of the base, the lock block defining a bore; a spring disposed between the base and the lock block, the spring configured to bias the lock block away from the firearm rail when the lock block is in an open mode; a thumb lever joined with a threaded shaft; and a threaded element that threadably engages the threaded shaft, the threaded element being selectively, rotatably constrained in the lock block, the threaded element located between the bore and the threaded shaft so that the threaded shaft does not directly engage the lock block, wherein rotation of the thumb lever rotates the threaded shaft relative to the threaded element so that the lock block is urged away from the firearm rail via the spring so that the mount can be detached from the firearm rail in the open mode. Sun et al. discloses the claimed invention except for the thumb lever along a portion of the base and the threaded shaft being on the lock block instead of the other way around. It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate those components on the other, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

13. The mount of claim 11, wherein the lock block is operable in a closed mode, in which the lock block engages the firearm rail to secure the base to the firearm rail, and thereby secure the accessory mounting rail in a fixed position relative to the firearm. (Fig. 4)

14. The mount of claim 11, wherein the lock block is guided in the recess in a linear manner via opposing guide elements disposed at a front end and a rear end of the recess. (Fig. 4 and 5)

17. A method of operating a mount, the method comprising: providing a base joined with an accessory mounting rail, the base defining a recess with a lock block movably disposed in the recess, the lock block defining a bore within which a threaded element is selectively, rotatably constrained; rotating a thumb lever joined with the base so that a threaded shaft, joined with the thumb lever, rotates relative to the threaded element; and moving the lock block away from a firearm rail via a spring so that the mount can be detached from the firearm rail in an open mode. (see remarks above with regards to claim 1)

18. The method of claim 17, wherein the threaded element is located between the bore and the threaded shaft so that the threaded shaft does not directly engage the lock block. (Fig. 4)

20. The method of claim 17, wherein, before the rotating step, the firearm rail is disposed on a lateral side of the firearm, and the base is joined with a leg that projects upward along the lateral side of the firearm so that an accessory mounting rail joined with the leg extends over an upper portion of the firearm to provide a location for mounting an accessory over the upper portion of the firearm. (Fig. 4)

Claim(s) 2-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. as applied to claims 1 and 11 above, and further in view of Collin et al. (US Patent 8,438,965). Sun et al. discloses the claimed invention but does not expressly disclose 2. The mount of claim 1 comprising: a ledge joined with the base and disposed adjacent the thumb lever when the lock block is in the closed mode; a ball catch that engages the thumb lever to secure the thumb lever in a retracted mode when the lock block is in the closed mode, the ball catch including a ball and another spring located in another bore defined by the ledge, the threaded element is a keps nut including a sleeve and a tapered head that is disposed in a tapered portion of the bore, the keps nut includes a sleeve extending from the tapered head, the keps nut includes a plurality of notches and a drive feature, wherein the plurality of notches circumferentiate the drive feature, however Collin et al. does. Collins teaches a mount comprising a ledge joined with the base and disposed adjacent the thumb lever when the lock block is in the closed mode; a ball catch that engages the thumb lever to secure the thumb lever in a retracted mode when the lock block is in the closed mode, the ball catch including a ball and another spring located in another bore defined by the ledge, the threaded element is a keps nut including a sleeve and a tapered head that is disposed in a tapered portion of the bore, the keps nut includes a sleeve extending from the tapered head, the keps nut includes a plurality of notches and a drive feature, wherein the plurality of notches circumferentiate the drive feature. (Fig. 3) All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of allowing discrete adjustments to one of ordinary skill in the art.


Allowable Subject Matter
Claims 5, 6, 12, 16 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641